PER CURIAM.
After an evidentiary hearing, the trial court entered an order granting the former husband’s motion for modification by reducing periodic alimony. The former wife appeals from the court’s order denying her motion for rehearing.
It is apparent from the record in this case that the trial court, in its order of modification, relied upon the changes in the parties’ respective incomes since the date of the 1986 final judgment instead of since the 1988 date when the alimony provision was last modified. Such was error. Johnson v. Johnson, 537 So.2d 637 (Fla. 2nd DCA 1988). Even if the modification were based upon the change in circumstances since the 1988 modification order, the evidence would certainly not support the very substantial alimony reduction ordered by the trial court.
Accordingly, the subject order denying the former wife’s motion for rehearing is reversed, and we remand for further proceedings consistent with this opinion.
NIMMONS, BARFIELD and MINER, JJ., concur.